Title: To Thomas Jefferson from John Barnes, 15 October 1802
From: Barnes, John
To: Jefferson, Thomas


          
            Sir
            George Town 15th. Oct. 1802.
          
          I am this Moment favd: with your Mo.ly statements from the present to the 4th: March—will guide me, in arranging, your Necessary paymts. for the present Mo:—nothing will suffer—
          And while I can avoid—discounting—your Note, I must confess it will be to me—far preferable,—my Only fear is—that even, the generous Allowance for Monthly expenditures, Other, unexpected, & unavoidable Ones, will Attach themselves,—to your particular situation—but untill any of them Appear, and become pressing—I should still hope and wish, to forego, that Alternative.—
          with great Respect, I am Sir Your most Obedt. Hb St
          
            John Barnes
          
          
            Mr. Short is expected in Town this Evening, or to Morrow.
          
        